Citation Nr: 1122156	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches. 

2.  Entitlement to service connection for migraine headaches on a de novo basis.  


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from September 1979 to September 1995.  He had service in Southwest Asia from August 1990 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although it is not entirely clear, it appears to the Board that the RO reopened the Veteran's claim for service connection for migraine headaches.  The December 2008 statement of the case and February 2011 supplemental statement of the case list the issue as if on a de novo basis, and while the December 2008 statement of the case notes the previous denial and discusses new and material evidence, the February 2011 supplemental statement of the case contains only a de novo review.  Nevertheless, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156a (2010).  

Upon consideration, the Board will reopen the claim, and will consider it on a de novo basis.  As a result, the Veteran's claim has been recharacterized as two separate issues, as listed on the first page of this decision. 

The issue of entitlement to service connection for migraine headaches on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claim for service connection for migraine headaches was originally denied in an October 2000 Board decision.

2.  The most recent denial of the Veteran's claim for service connection for migraine headaches was in October 2004; while the Veteran submitted a notice of disagreement with this decision and received a statement of the case, he did not complete the appeal by submitting a substantive appeal.  It has been indicated that migraines were first shown after service and are unrelated thereto.

3.  The evidence considered by the previous decisions included the Veteran's service treatment records, private medical records dated July 1996 showing the Veteran's treatment for a migraine headache, VA examinations and treatment records dating from 1995 to 2004, and the transcripts of hearings conducted in July 1997 and February 1999; his claim was denied on the basis that his headaches are a diagnosed illness, and that there is no evidence of a relationship between his migraine headaches and active service.  

4.  The evidence received since October 2004 includes a statement from the Veteran's wife that the Veteran suffered from migraine headaches prior to leaving active service; this addresses a reason for the prior denials and provides a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that most recently denied entitlement for service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.200 (2010). 

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a migraine headache.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

In regard to the Veteran's request to reopen his claim for service connection for migraine headaches, the Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given that the decision to reopen the Veteran's claim is favorable, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

New and Material Evidence

The Veteran contends that he has developed migraine headaches as a result of active service.  The Veteran argues that he began to receive treatment for headaches while deployed in the Persian Gulf, and that this treatment continued until discharge.  Approximately ten months following discharge, he was seen at a private emergency room for a severe headache accompanied with vomiting.  He was diagnosed as having migraine headaches at that time.  The Veteran contends that the headaches for which he was treated during service were early manifestations of the migraine headaches first diagnosed within a year of discharge from service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's claim for service connection for migraine headaches was first denied in an October 2000 Board decision.  When a claim is disallowed by the Board, it may not be thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a new factual basis for allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The United States Court of Appeals for Veterans Claims (Court) has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In this case, the Veteran's claim for service connection for migraine headaches was most recently denied in an October 2004 rating decision.  Although the Veteran submitted a notice of disagreement with this decision and was issued a statement of the case, he did not complete the appeal by submitting a substantive appeal.  Therefore, the October 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.200.  Therefore, the evidence for consideration in this case will be the evidence that has been received since October 2004.  

The evidence considered by the previous decisions included the Veteran's service treatment records, private medical records dated July 1996 showing the Veteran's treatment for a migraine headache, VA examinations and treatment records dating from 1995 to 2004, and the transcripts of hearings conducted in July 1997 and February 1999.  The October 2004 rating decision denied entitlement to service connection for two reasons.  First, the Veteran was claiming that his headaches were due to an undiagnosed illness.  However, the current medical records contained diagnoses of both tension headaches and migraine headaches, which precluded a finding of an undiagnosed illness.  Second, the service treatment records were negative for evidence of headaches, and there was no evidence of a relationship between the current headaches and active service.  

The evidence received since October 2004 includes additional VA treatment records dating from 2005 to 2007, and additional private medical records from the July 1996 treatment for a migraine headache.  In addition, the Veteran's wife has submitted a March 2009 statement.  

In the March 2009 statement from the Veteran's wife, she says that she married the Veteran in 1993 while he was still on active duty; that his headaches began while he was still on active duty; that these headaches were so severe that they would induce vomiting and require the Veteran to stay away from bright light or noise; and that she had to drive him to the emergency room for treatment on a number of occasions.  

The Board notes that the previous denials of service connection were each based at least in part on the absence of evidence of headaches during active service.  However, the March 2009 statement from the Veteran's wife purports to show that the Veteran had headaches as early as 1993, which is two years prior to his discharge from service.  She also describes symptoms that are usually attributed to migraine headaches, such as vomiting and photophobia.  Her information was not considered by the previous decisions, and is new.  Furthermore, her statement is presumed to be credible.  The Board notes that the initial diagnosis of migraine headaches contained in the record is dated July 1996, which is only ten months after the Veteran's discharge from service.  As the statement addresses a reason for the prior denials and, when viewed with the July 1996 medical records, provides a reasonable possibility of substantiating the Veteran's claim, it is both new and material, and the Veteran's claim is reopened. 

Consideration of the Veteran's claim for service connection for migraine headaches on a de novo basis will be addressed in the remand section at the end of this decision.  


ORDER

New and material evidence to reopen the Veteran's claim for service connection for migraine headaches has been received; to this extent only the Veteran's appeal is allowed. 


REMAND

The record indicates that the Veteran was not provided with a separation examination upon leaving active service.  The Veteran has confirmed that he did not undergo such an examination, and he states that the reason he was not examined was because he was discharged from service after a Physical Evaluation Board determined he was no longer able to service due to physical disability.  The Board notes that the records from the Veteran's Physical Evaluation Board are not contained in the claims folder.  These records should be obtained.  

In addition, the Veteran has not been provided a physical examination in conjunction with his current claim.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, both the Veteran and his wife state that his headaches began during service, and that they have continued since discharge.  There is medical evidence to confirm migraine headaches ten months after discharge from service.  Although an August 2004 VA examination includes an opinion, it does not provide reasons or bases for the opinion, and does not address the Veteran's denials of previously having experienced a migraine at the time of the July 1996 treatment.  Therefore, the Board believes that there is not sufficient information to make a decision at this time, and that the Veteran should be scheduled for an additional VA examination to obtain an opinion that addresses the previous treatment records and provides reasons and bases.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel records, to include all records pertaining to the Physical Evaluation Board that resulted in his discharge from service.  If records cannot be obtained, the file should contain documentation of the attempts made and the reason that the records could not be obtained.

2.  Schedule the Veteran for a VA neurologic examination.  The claims folder must be made available for review by the examiner, and the examination report must state that it has been reviewed.  All indicated tests and studies should be conducted.  After the examination of the Veteran and review of the claims folder to include the history contained in the July 1996 private medical records, the examiner should attempt to express the following opinion:

Is it as likely as not (50 percent probability or more) that the Veteran's migraine headaches were incurred or aggravated due to active service?  

The reasons and bases for all opinions must be provided in full.  If the examiner opines that they are unable to provide the requested opinion without resort to speculation, the reasons and bases for this opinion should be noted, and any evidence required to provide the opinion should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


